DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 3/02/20 in which claims 1-4 are pending.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10627819 to Zhou et al.

a. 	As per claim 1, Zhou et al teaches a method for decision making for autonomous vehicles, comprising: determining a decision scenario involving a first vehicle and at least a second vehicle (See col. 16, lines 47-67); generating a first random number for the first vehicle (See col. 2, lines 34-40); receiving a second random number generated for the at least a second vehicle (See col. 2, lines 34-44); determining a priority of the first vehicle and the at least a second vehicle for the decision scenario based on the first random number and the second random number (See col. 2 lines 34-44); and communicating the determined priority to the first vehicle and the at least a second vehicle  (See col. 2, lines 34-44 and col. 16, lines 48-67).  

b. 	As per claim 2, Zhou et al teaches the claimed invention as described above.  Furthermore, Zhou et al teaches wherein the receiving the second random number and the communication the determined priority is performed over a vehicle to vehicle communication via visible light communication (See col. 2, lines 34-44, col. 5, lines 20-32 and col. 10, lines 41-61).  

c. 	As per claim 3, Zhou et al teaches the claimed invention as described above.  Furthermore, Zhou et al teaches wherein the receiving the second random number and the communication the determined priority is performed over a vehicle to infrastructure communication via visible light communication (See col. 10, lines 41-61).  

d. 	As per claim 4, Zhou et al teaches the claimed invention as described above.  Furthermore, Zhou et al teaches wherein the first random number and the second random number are generated using an optical random number generator (See col. 16, lines 48-67).


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Patent No. 11092961 to Battles et al teaches strategy modes for autonomous vehicle operations.
	U.S. Patent No. 10070311 to Lee et al teaches method and apparatus for transmitting vehicle accident information based on interaction between devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444